Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 20-22, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (2008/0158263).
 	Regarding claim 15, Hui discloses a signal processor (note digital signal processor in para. 25) configured to receive image data comprising a plurality of grayscale values, each of which corresponds to one pixel, wherein the signal processor is further configured to increase grayscale values of a plurality of pixels of the image data (para. 33);
an adjusting member (108) configured to reduce luminous flux of illumination light provided to a DMD (110) when the grayscale values of the image data are increased (para. 32), so that the DMD modulates the illumination light with the reduced luminous flux according to the image data with the increased grayscale values, to generate projection light required for projecting the image data (note the last two sentences in paragraph 32).

Regarding claim 21, Hui discloses a light source module (102) configured to emit illumination light and a light homogenizing member (106) configured to homogenize the illumination light, the adjusting member (108) is located between the light source module and the homogenizing member and comprises a liquid crystal lens (note LCD in para. 17); and the liquid crystal lens is configured to reduce a divergence angle of the illumination light under driving of a driving member, so that a cross sectional area of the illumination light, when being incident to an incident surface of the light homogenizing member, is larger than an area of the incident surface, such that the illumination light has reduced luminous flux as claimed (the LCD spatial light modulator 108 as described in para. 17 inherently generates the light patterns as shown in Figures 3a-3j, which meets the liquid crystal lens as claimed).  
Regarding claims 22 and 25, see similar rejections as set forth above.
Regarding claim 26, Hui discloses a light emitting device comprising a light source module (102) and an optical relay system (106), wherein the light source module is configured to emit illumination light, and the optical relay system is configured to 
the adjusting member (108) adjusts the luminous flux of the illumination light provided to the DMD by changing a divergence angle of the illumination light exiting from the optical relay system (note Fig. 1a).
	Regarding claim 27, Hui discloses the adjusting member adjusts the luminous flux of the illumination light provided to the DMD by changing the luminous flux of the illumination light emitted by the light source module while changing the divergence angle of the illumination light exiting from the optical relay system (note Fig. 1b).
Allowable Subject Matter
Claims 16-19, 23, 24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 5/14/21 have been fully considered but they are not persuasive.  
 	Concerning applicant’s argument that Hui does not first increase grayscale values, and then reduce illumination light as claimed, the examiner disagrees.  In paragraph 33, Hui describes a scheme for increasing the bit depth from 8 bits to 10 bits by reducing the peak intensity of the light source.  By reducing the peak intensity of the light source, the LSB bits of the bit depth can be increased to two additional bits (also note the last sentence in paragraph 32 which indicates that smaller effective display levels result a greater bit depth or finer image).  The table in paragraph 33 shows the 
	In view of above arguments, it is apparently that applicant fails to overcome Hui.  As a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422